MAY, J.
The defendant appeals an order revoking his probation and imposing a 48.5-month prison sentence. He argues the trial court violated his Fourteenth Amendment due process right to confront witnesses against him by relying on statements of the victim and a witness, who did not testify at the violation hearing. We disagree. Having reviewed the record, we find sufficient non-hearsay evidence to support the trial court’s revocation of his probation. We therefore affirm.

Affirmed.

DAMOORGIAN, C.J., and WARNER, J., concur.